UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-144910 SINOBIOPHARMA, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-3002371 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 8 Zhong Tian Road Nantong City, Jiangsu Province, the People’s Republic of China 226009 (Address of principal executive offices) 011- (86) 51-385328336 (Registrant’s telephone number, including area code) Copies to: Gregory Sichenzia, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes []No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 117,587,608 shares of common stock, $.0001 par value, were outstanding as of April 13, 2010. ii TABLE OF CONTENTS Page PART I Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4T. Controls and Procedures 23 PART II Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 25 Item 4. (Removed and Reserved) 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 iii PART I – FINANCIAL INFORMATION Item 1.Financial Statements SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS February 28, May 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Notes receivable - Inventories Advance payments Other receivables -　 Total Current Assets Advance payment for intangible assets to a shareholder Property, plant and equipment, net Intangible assets, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Short-term bank loans Loans from government Amounts due to shareholder Advances from customers Amounts due to Related party - Income taxes payable - Other payables Total Current Liabilities Commitments and Contigencies STOCKHOLDERS' EQUITY Common stock; $0.0001 par value; 2,500,000,000 sharesauthorized; 117,587,608 shares issued and outstanding atFebruary 28, 2010 and 79,920,000 shares at May 31, 2009 Additional paid-in capital Accumulateddeficit ) ) Accumulated other comprehensive income Total Stockholders' Equity $ $ See accompanying notes to the consolidated financial statements 1 SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended February 28, Nine Months Ended February 28, SALES $ COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES Selling expenses Research and development Depreciation and amortization General and administrative expenses INCOME/(LOSS) FROM OPERATIONS ) ) OTHER INCOME/ (EXPENSES) Interest income Interest expense ) Other expenses ) ) INCOME/(LOSS) BEFORE INCOME TAX EXPENSE ) ) INCOME TAX EXPENSE ) -　 ) -　 NET INCOME/(LOSS) ) ) OTHER COMPREHENSIVEINCOME/(LOSS) Foreign Currency Translation Adjustment COMPREHENSIVEINCOME /(LOSS) $ $ ) $ $ ) Earnings/ (loss) per share: Basic and diluted $ $ ) $ $ ) Weighted average shares used in computation: Basic and diluted See accompanying notes to the consolidated financial statements 2 SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended Feb 28, CASH FLOWS FROM OPERATING ACTIVITIES Net income/(loss) $ $ ) Adjustments to reconcile net income/(loss) to net cash provided by/(used in) operation activities Depreciation and amortization Loss on disposition of property and equipment - Stock-based compensation Imputed interest expense on shareholders' loans Amortization of discount in interest expenses Common shares issued for consulting services - Gain from discount of no-interest loans ) ) Changes in assets and liabilities: Notes receivable - Accounts receivable, net ) ) Inventories ) Advance payments ) - Other receivables ) ) Accounts payable ) ) Advance from customers ) ) Income taxes payable - Other payables ) Net Cash Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of property and equipment ) ) Advance payments for purchase of intangible assets ) - Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from bank loans Subscription received for issuing stock - (Repayment) proceeds from shareholder loans ) Repayment of bank loans ) ) Repayments of loans by related parties - Proceeds from common stock issued - Payment for common stock issuance costs ) - Net Cash (Used in)/Provided by Financing Activities ) EFFECT OF FOREIGN CURRENCY FLUCTUATION ON CASH ) ) NET (DECREASE)/INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - ENDING OF PERIOD $ $ Supplemental cash flow information: Cash paid for interest expense $ $
